DETAILED ACTION
Status of Claims
This action is in reply to the application filed on 26 March, 2019.
Claims 1 - 20 are currently pending and have been examined.
The present application claims priority to Provisional Application Number 62/770,334 filed on 21 November, 2018.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

The following rejection is formatted in accordance with the 2019 Revised Patent Subject Matter Eligibility Guidance (7 January, 2019) and the October 2019 Update: Subject Matter Eligibility (17 October, 2019).
Claim 20 is representative. Claim 20 recites:
A method for execution by medical scan artifact detection system that includes at least one processor, comprising:
receiving, via a receiver, a medical scan of a patient;
generating artifact detection data by executing an artifact detection function on the medical scan, 
wherein the artifact detection data indicates at least one artifact detected in the medical scan; and 
transmitting, via a transmitter, a notification to a client device for display via a display device, wherein the notification indicates the at least one artifact.
Claim 1 recites a system that executes the steps of the method recited in Claim 20.
Claims 1 - 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e. a law of nature, a natural phenomenon, or an abstract idea), and does not include additional elements that either: 1) integrate the abstract idea into a practical application, or 2) that provide an inventive concept – i.e. element that amount to significantly more than the abstract idea.  The Claims are directed to an abstract idea because, when considered as a whole, the plain focus of the claims is on an abstract idea.
STEP 1
The claims are directed to a system and a method which are included in the statutory categories of invention.
STEP 2A PRONG ONE
The claims recite the abstract idea of:  
generating artifact detection data by executing an artifact detection function on the medical scan, 
wherein the artifact detection data indicates at least one artifact detected in the medical scan.
In Alice, the Supreme Court re-iterated long held exclusions to patent eligibility under U.S.C. 101 including: laws of nature, natural phenomenon and abstract ideas. The Supreme Court and the Federal Circuit Court have also set forth precedential decisions that contain specific concepts that fall into the abstract idea category. The 2019 Revised Patent Subject Matter Eligibility Guidance issued on 7 January, 2019 by the USPTO provides groupings of subject matter that is considered an abstract idea including: “mathematical concepts” - (i.e. mathematical relationships, mathematical formulas or equations and mathematical calculations); “certain methods of organizing human activity” (i.e. fundamental economic principle and practices, commercial or legal interactions, managing personal behavior or relationships or interactions between people); and “mental processes” – (i.e. concepts performed in the human mind).
The claims, as illustrated by Claim 1, recite an abstract idea within the “mental processes” grouping – concepts performed in the human mind including observation, evaluation, judgment and opinion.  The specification discloses that artifacts in medical images may be identified by a human technician (see paragraph 0248 as published). Analyzing images to identify artifacts, is a process that, except for generic computer implementation steps, can be performed in the human mind. As such, the claims recite an abstract idea within the mental process grouping.
STEP 2A PRONG TWO
The claims recite additional elements beyond those that encompass the abstract idea above including:
receiving, via a receiver, a medical scan of a patient;
transmitting, via a transmitter, a notification to a client device for display via a display device, wherein the notification indicates the at least one artifact.
However, these additional elements do not integrate the abstract idea into a practical application of that idea in accordance with considerations laid out by the Supreme Court or the Federal Circuit. (see MPEP 2106.05 a-c and e) The additional elements: do not  
The receiver and transmitter are recited at a high level of generality such that it amounts to no more than instructions to apply the abstract idea using a generic computer component. These elements merely add instructions to implement the abstract idea on a computer, and generally link the abstract idea to a particular technological environment. Further, receiving images using conventional devices is an insignificant extra-solution activity – i.e. a data gathering step. Similarly, transmitting a notification of the results of the abstract process is an insignificant post-solution activity that does not add a meaningful limitation to the abstract idea. Nothing in the claim recites specific limitations directed to an improved computer system, processor, memory, network, database or Internet. Similarly, the specification is silent with respect to these kinds of improvements. A general purpose computer that applies a judicial exception by use of conventional computer functions, as is the case here, does not qualify as a particular machine, nor does the recitation of a generic computer impose meaningful limits in the claimed process. (see Ultramercial, Inc. v. Hulu, LLC, 772 F.3d 709, 716-17 (Fed. Cir. 2014)). As such, the additional elements recited in the claim do not integrate the abstract artifact identification process into a practical application of that process.
STEP 2B
The additional elements identified above do not amount to significantly more than the abstract artifact identification process. Receiving medical images over a network is a conventional technique in medicine. Further, receiving information, for example over a network, is a well-understood, routine and conventional computer function – i.e. receiving or transmitting data over a network as in Symantec, TLI, OIP and buySAFE. Providing notifications and displaying the results of the abstract process is an ancillary part of the abstract process itself as in Electric Power Group.
The additional structural elements or combination of elements in the claims, other than the abstract idea per se, amount to no more than a recitation of generic computer structure (i.e. a receiver and transmitter; and relative to claim 1: a processor and memory). Each of the above components are disclosed in the specification as being purely conventional and/or known in the industry. Because the specification describes these additional elements in general terms, without describing particulars, Examiner concludes that the claim limitations may be broadly, but reasonably construed, as reciting well-understood, routine and conventional computer components and techniques. The specification describes the elements in a manner that indicates that they are sufficiently well-known that the specification does not need to describe the particulars in order to satisfy U.S.C. 112. Considered as an ordered combination the limitations recited in the claims add nothing that is not already present when the steps are considered individually.
The Claim 1 recites dependent claims that add additional features including those that merely serve to further narrow the abstract idea above including: types of scan (MRI) (2); types of problems (12, 15); selecting types of movement (13); types of notifications (14); those that recite additional abstract ideas including: performing Fourier transform on raw signal data – i.e. math (3); determining a location of the artifact (6); receive user input indicating that an artifact was detected correctly – i.e. a mental process; remove the artifact – i.e. math (7); generate cause data indicating a problem – mental process (11); those that recite well-understood, routine and conventional activity or computer functions including: transmitting and displaying location data (6); correct a scan parameter and re-capture an image (16); those that recite insignificant extra-solution activities; or those that are an ancillary part of the abstract idea.  Examiner takes Official Notice that correcting scan parameters and re-capturing an image are old and well-known and purely conventional. The limitations recited in the dependent claims shown above, in combination with those recited in the independent claims add nothing that integrates the abstract idea into a practical application, or that amounts to significantly more. These elements merely narrow the abstract idea, recite additional abstract ideas, or append conventional activity to the abstract process. As such, the additional element do not integrate the abstract idea into a practical application, or provide an inventive concept that transforms the claims into a patent eligible invention.
The apparatus claims are no different from the method claims in substance. “The equivalence of the method, system and media claims is readily apparent.” “The only difference between the claims is the form in which they were drafted.” (Bancorp). The method claims recite the abstract idea implemented on a generic computer, while the apparatus claims recite generic computer components configured to implement the same idea. Specifically, Claims 1 – 19 merely add the generic hardware noted above that In re Grams). Therefore, the claims are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.
Patent-Eligible Claims
Claims 4, 5, 8 – 10 and 17 – 19 recite limitations that transform the independent claims into a patent-eligible invention under U.S.C. 101. In particular, Claims 4, 5, 8 and 19 recite performing artifact detection on raw data. The specification discloses that a human cannot perform artifact detection on raw data, that the detection would not be timely. Similarly, Claim 18 recites generating cleaned medical scan data by performing artifact removal on raw data. Claims 9 and 10 recite controlling the imaging device in response to the artifact detection, improving the imaging device operation. Claim 17 recites training a model, which cannot be performed mentally. Additionally, generating a trained model produces a particular machine (see Ex parte Donovan; PTAB Appeal 2017-005993).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 11, 12, 15, 17 and 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Manickam et al.: (US PGPUB 2020/0089983 A1).
CLAIMS 1 and 20

receiving, via a receiver, a medical scan of a patient; (Manickam 0022, 0023);
generating artifact detection data by executing an artifact detection function on the medical scan, wherein the artifact detection data indicates at least one artifact detected in the medical scan; (Manickam 0020, 0024, 0028, 0029); and
transmitting, via a transmitter, a notification to a client device for display via a display device, wherein the notification indicates the at least one artifact; (Manickam 0026, 0033, 0034).
Manickam discloses receiving medical images of a patient or object being imaged and classifying the image based on a type of artifact detected in the image, using an inference engine executing a machine learning model. The user receives a notification and a recommended action to resolve the artifact.
Manickam also discloses the following features:
A medical scan artifact detection system comprising: at least one processor; and a memory that stores operational instructions; (Manickam 0005, 0024);
A method for execution by medical scan artifact detection system that includes at least one processor; (Manickam 0004, 0020).
CLAIMS 2, 11, 12, 15 and 17
Manickam discloses the limitations above relative to Claim 1. Additionally, Manickam discloses the following limitations:

wherein the medical scan corresponds to a magnetic resonance imaging (MRI) scan; 
generate artifact cause data based on the artifact detection data, wherein the artifact cause data indicates at least one problem during capturing of the medical scan that caused the artifact detection data, and wherein the notification indicates the artifact cause data; (Manickam 0024, 0025, 0027, 0037);
wherein the at least one problem corresponds to at least one patient movement made by the patient that caused the at least one artifact; (Manickam 0024, 0035
wherein the medical scan is captured by a medical imaging machine in accordance with a plurality of scan parameters, and wherein the at least one problem corresponds to at least one incorrect scan parameter that caused the at least one artifact; (Manickam 0021, 0028, 0031 – 0035, 0050);
receive training set of medical scans and corresponding artifact detection data for the training set of medical scans; and generate a model by training on raw signal data of the training set of medical scans and the corresponding artifact detection data; wherein performing the artifact detection function includes performing an inference function that utilizes the model; (Manickam 0004, 0029, 0032, 0051).
Manickam discloses determining the cause of artifacts in MRI scans including scans having motion artifacts and artifacts caused by one of a plurality of imaging system parameters. Manickam discloses artifact detection via a trained machine learning model.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 3 – 5, 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Manickam et al.: (US PGPUB 2020/0089983 A1) in view of Kao: (US 5,785,042 A).
CLAIMS 3 - 5
Manickam discloses the limitations above relative to Claim 1. Additionally, Manickam discloses the following limitations:
wherein the artifact detection function is performed on image data of the medical scan; (Manickam 0021, 0024).
Manickam distinguished between “image data” – data based on the physics of the particular modality, which Examiner construes as “raw data” and “images – image data that has been further processed for the reconstruction of “images”. Artifact detection is performed on reconstructed images. With respect to the following:
wherein the image data is generated by performing at least one Fourier transform on raw signal data of the medical scan; (Kao col. 1 line 66 to col. 2 line 10);
wherein raw signal data of the medical scan is received via the receiver, and wherein the artifact detection function is performed on the raw signal data; (Kao col. 3 line 48 to col. 4 line 5);
wherein the Fourier transform is performed after the artifact detection function is performed on the raw signal data; (Kao col. 4 line 3 – 5);
generate cleaned medical scan data by performing an artifact removal function on raw signal data of the medical scan in response to the artifact detection data indicating the at least one artifact, wherein the cleaned medical scan data does not include the at least one artifact; (Kao column 4 line 1 – 5; col. 7 line 33 – 65);
detecting an artifact signal pattern in the raw signal data; and applying an inverse signal pattern of the artifact signal pattern to the raw signal data; (Kao col. 3 line 48 – col. 4 line 5; col. 4 line 14 – 26; col. 7 line 33 – 65).
Kao discloses an MRI imaging system that includes performing artifact detection on either raw data or image data that has been generated by performing a Fourier transform on raw data. Corrupted raw data that causes artifacts in the final image is first corrected by applying correction signals (such as addition or subtraction techniques) to the corrupted signals, and a Fourier transform is applied to the corrected data to produce an image free of artifacts. Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing data of the claimed invention, to have modified the image artifact detection system of Manickam so as to have included correcting artifacts in raw data before reconstruction, in accordance with the teaching of Kao, in order to improve the diagnostic quality of images.
Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Manickam et al.: (US PGPUB 2020/0089983 A1) in view of Kao: (US 5,785,042 A) in view of Rao et al.: (US PGPUB 2016/0350620 A1).
CLAIMS 6 and 7
The combination of Manickam/Kao discloses the limitations above relative to Claim 5. With respect to the following limitations:
generate artifact location data by determining at least one location of the at least one artifact in the image data based on the artifact detection data, wherein the image data and the artifact location data is transmitted to the client device, and wherein display of the artifact location data is superimposed upon the image data indicate the at least one location of the at least one artifact; (Rao 0017, 0024, 0025, 0029, 0032 – 0034, 0040);
receive a response transmission from the client device in response to the notification, wherein the response transmission is generated based on user input to an interactive interface displayed on the client device, and wherein the user input is entered by a user in response to a prompt displayed by the interactive interface to indicate whether the at least one artifact was detected correctly; and regenerate the artifact detection data to remove the at least one artifact in response to the response transmission indicating the at least one artifact was detected incorrectly; (Rao 0040 – 0042)
Rao discloses an image enhancement system that includes identifying the location of artifacts in images and displaying the location of the artifact on a generated image. A user may confirm the detection and image data is corrected based on the classification. Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing data of the claimed invention, to have modified the image artifact detection system of Manickam so as to have included identifying the location of artifacts correcting artifacts based on user input before reconstruction, in accordance with the teaching of Rao, in order to improve the diagnostic quality of images.
Claims 8 – 10 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Manickam et al.: (US PGPUB 2020/0089983 A1) in view of Kao: (US 5,785,042 A) in view of Biber: (US PGPUB 2014/0073904 A1).
CLAIMS 8 – 10 and 16
The combination of Manickam/Kao discloses the limitations above relative to Claims 4 and 15. With respect to the following limitations:
wherein the raw signal data is received as a data stream from a medical imaging machine as the medical scan is being captured, wherein the artifact detection function is performed on the data stream in response to each of a plurality of new data segments of the data stream being received to generate the artifact detection data, and wherein the artifact detection data indicates the at least one artifact before capturing of the medical scan is complete; (Biber 0003, 0014 – 0016, 0018, 0026);
generate an interrupt instruction for transmission to the medical imaging machine in response to the artifact detection data indicating the at least one artifact before capturing of the medical scan is complete, wherein the medical imaging machine foregoes completion of the capturing of the medical scan in response to receiving the interrupt instruction; (Biber 0014 – 0016, 0018, 0026);
wherein the medical scan is captured by a medical imaging machine in accordance with a plurality of scan parameters, and generate updated scan parameters in response to the artifact detection data indicating the at least one artifact before capturing of the medical scan is complete; and generate an instruction for transmission to the medical imaging machine that indicates the updated scan parameters, wherein a remainder of the capturing of the medical scan is performed by the medical imaging machine in accordance with the updated scan parameters; (Biber 0014 – 0016, 0018, 0026, 0059);
generate correct parameter data to correct the at least one incorrect scan parameter that caused the at least one artifact; wherein the medical scan of the patient is recaptured by the medical imaging machine in accordance with the correct parameter data; (Biber 0014 – 0016, 0018, 0026, 0059).
Biber discloses a method for managing patient movement during an MRI examination that includes acquiring movement information that produce artifact in images during an imaging examination and correcting an imaging parameter to eliminate the artifact. Artifact detection may also abort the remainder of the examination, and repeat or resume the examination a part of the examination after parameters have been modified. Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing data of the claimed invention, to have modified the image artifact detection system of Manickam so as to have included interrupting the imaging process when movement artifacts are detected, and resuming the examination using updated imaging parameters, in accordance with the teaching of Biber, in order to prevent repeat imaging appointments.
Claims 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Manickam et al.: (US PGPUB 2020/0089983 A1) in view of Kao: (US 5,785,042 A) in view of Official Notice.
CLAIMS 13 and 14
The combination of Manickam/Kao discloses the limitations above relative to Claim 12. With respect to the following limitations:

wherein generating the artifact cause data includes selecting one of a plurality of patient movement types that corresponds to the at least one patient movement based on the artifact detection data, and wherein the plurality of patient movement types correspond to a plurality of body parts capable of motion and to a plurality of motion types;
wherein the notification includes a patient instruction to refrain from making the at least one patient movement in a recapturing of the medical scan.
The cited art disclosed movement artifacts, but does not expressly disclose movements related to a plurality of body parts. Similarly, the cited art teaches determining a type of artifact and recommendations for resolving the artifact, (Manickam 0026); but not a recommendation for the patient to refrain from moving.. However, Examiner takes Official Notice that a plurality of body parts may move, voluntarily or involuntarily, during imaging. Further, it is old and well known to instruct patient undergoing imaging, in particular MRI imaging, to refrain from moving, in particular when motion artifacts are observed. Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing data of the claimed invention, to have modified the image artifact detection system of Manickam so as to have included motion from a plurality of body parts, and instructions to refrain from moving, and resuming the examination using updated imaging parameters, in accordance with the Official Notice taken, in order to improve image quality.
CONCLUSION
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US PGPUB 2016/0148351 A1 to Hilbert et al. discloses a system and method for detecting and mitigating artifacts in MRI imaging.
US PGPUB 2021/0181287 A1 to Sommer et al. discloses a system for processing motion artifacts in MRI imaging.
WO 03003796 A1 to Mostafavi discloses suspending the collection of imaging data based on patient movement.
“Automated Detection of Motion Artefacts in MR Imaging Using decision Forests”; Lorch et al.; 11 June, 2017; Hindawi Journal of Medical Engineering; discloses different motion types that are detected in real time.
Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be directed to John A. Pauls whose telephone number is (571) 270-5557.  The Examiner can normally be reached on Mon. - Fri. 8:00 - 5:00 Eastern.  If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, Robert Morgan can be reached at (571) 272-6773.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal/pair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197.
Official replies to this Office action may now be submitted electronically by registered users of the EFS-Web system.  Information on EFS-Web tools is available on the Internet at: http://www.uspto.gov/patents/process/file/efs/guidance/index.jsp.  An EFS-Web Quick-Start Guide is available at:  http://www.uspto.gov/ebc/portal/efs/quick-start.pdf.
Alternatively, official replies to this Office action may still be submitted by any one of fax, Faxed replies should be directed to the central fax at (571) 273-8300.  Mailed replies should be addressed to “Commissioner for Patents, PO Box 1450, Alexandria, VA  22313-1450.”  Hand delivered replies should be delivered to the “Customer Service Window, Randolph Building, 401 Dulany Street, Alexandria, VA  22314.”
/JOHN A PAULS/Primary Examiner, Art Unit 3626                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    
Date: 20 October, 2021